Title: From Alexander Hamilton to Thomas Jefferson, [15 January 1793]
From: Hamilton, Alexander
To: Jefferson, Thomas



[Philadelphia, January 15, 1793]

Mr Hamilton presents his Compliments to Mr. Jefferson. The enclosed letter, written by his Clerk, will, it is hoped, express his wish sufficiently to render it unnecessary to remodel it. As Col Rochefontaine informs him The vessel, by which the letter is intended to be sent, departs tomorrow Morning he will be obliged by its being returned to him with the proper certificate this Evening.

Jany 15 179[3]

